Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 1 of 19     PageID #: 151


      ORIGINAL                                             FILED IN THE
                                                    UNITED STATES DISTRICT COURT
  KENn M.PRICE #10523                                   DISTRICT OF HAWAII
  United States Attorney                                   AUG 2 8 2020
  District of Hawaii
                                                    at / o'clock and/^' min. Q M
  JUDY PHILIPS                                       MICHELLE RYNNE,CL^
  First Assistant U.S. Attorney

  SARAD. AYABE #9546
  MICHAEE D. NAMMAR
  MICAH SMITH
  Assistant U.S. Attorneys
  Room 6100,PJKK Federal Building
  300 Ala Moana Blvd.
  Honolulu, Hawaii 96850
  Telephone: (808)541-2850
  Facsimile: (808)541-2958
  Emails:    Sara.Ayabe(@usdoj.gov
               Michael.Nammar(^usdoj.gov
               Micah.Smith@usdoj.gov

                   IN THE UNITED STATES DISTRICT COURT


                           FOR THE DISTRICT OF HAWAII


  UNITED STATES OF AMERICA,                CR. NO.20-00031 DKW


                       Plaintiff,          MEMORANDUM OF PLEA
                                           AGREEMENT
         vs.

                                           DATE: August 13,2020
  GLENN ROBERT AEIKA MUTH,                 TIME: 10:30 a.m.
                                           JUDGE: Hon. Derrick K. Watson
                       Defendant.




                   MEMORANDUM OF PLEA AGREEMENT
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 2 of 19             PageID #: 152




        Pursuant to Rule 11 ofthe Federal Rules of Criminal Procedure, the

  UNITED STATES OF AMERICA,by its attorney, the United States Attomey for

  the District of Hawaii, and the defendant, GLENN ROBERT ALIKA MUTH,and

  his attomey, Melinda Yamaga,Esq., have agreed upon the following:

                                   THE CHARGES


        1.     The defendant acknowledges that he has been charged in an

  Information with violating Title 18, United States Code, Section 922(j); Title 21,

  United States Code, Sections 841(a)(1) and 841(b)(1)(C); and Title 18, United

  States Code, Section 641.

        2.     The defendant has read the charges against him contained in the

 Information, and those charges have been fully explained to him by his attomey.

        3.     The defendant fully understands the nature and elements ofthe crimes

  with which he has been charged.

                                 THE AGREEMENT


        4.     The defendant agrees to waive indictment and enter a voluntary plea

  of guilty to Counts 1, 2, and 3 ofthe Information, which charge him with

  possessing a stolen firearm (Count 1), possessing with intent to distribute a

  quantity of a mixture or substance containing a detectable amount of

  methamphetamine, its salts, isomers, or salts of its isomers(Count 2), and stealing
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 3 of 19             PageID #: 153




  and purloining goods and property ofthe United States ofa value exceeding

  $1,000(Count 3). The defendant is aware that he has the right to have these

  felonies asserted against him by way of grand jury indictment. The defendant

  hereby waives this right and consents that this offense may be charged against him

  by way ofthe Information. The defendant understands and agrees that the fraud

  loss for the theft of government property is, at minimum,$60,874, and may be

  higher, and that any related conduct can be considered relevant conduct by the

  Court at sentencing, and will be included in the Court's determination oftotal loss

  for offense level calculations and ofrestitution to identified victims. The

  defendant also understands and agrees that he will have to pay restitution to any

  victims directly or proximately harmed as a result of his offense conduct and all

  relevant conduct. In retum,the government agrees not to file charges against the

  defendant related to the defendant's carrying of a firearm during and in relation to

  the November 11, 2019 drug trafficking crime, in violation of Title 18, United

  States Code, Section 924(c), as charged in Count 2 of Criminal Complaint Mag.

  No. 19-01300 WRP. The govemment further agrees to recommend that the

  sentence imposed as to Counts 1 and 2 run concurrently to the sentence imposed as

 to Count 3 ofthe Information.
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 4 of 19              PageID #: 154




         5.    The defendant agrees that this Memorandum ofPlea Agreement shall

  be filed and become part ofthe record in this case.

        6.     The defendant enters this plea because he is in fact guilty of

  possessing a stolen firearm (Count 1), possessing with intent to distribute a

  quantity of a mixture or substance containing a detectable amount of

  methamphetamine its salts, isomers, or salts of its isomers(Count 2), and stealing

  and purloining goods and property ofthe United States ofa value exceeding

  $1,000(Count 3)as charged in the Information, and he agrees that this plea is

  voluntary and not the result offorce or threats.

                                     PENALTIES


        7.     The defendant understands that the penalties for the offenses to which

  he is pleading guilty include:

               a.    As to Count 1, a term of imprisonment of up to 10 years and a

  fine of up to $250,000, plus a term ofsupervised release up to 3 years.

               b.    As to Count 2, a term of imprisonment of up to 20 years and a

  fine of up to $1,000,000, plus a term ofsupervised release of not less than 3 years

  and up to life.

               c.    As to Count 3, a term of imprisonment of up to 10 years and a

 fine of up to $250,000, plus a term ofsupervised release up to 3 years.
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 5 of 19              PageID #: 155




               d.    In addition, the Court must impose a $100 special assessment as

  to each count to which the defendant is pleading guilty. The defendant agrees to

  pay $100 for each count to which he is pleading guilty to the District Court's

  Clerk's Office, to be credited to said special assessments, before the

  commencement of any portion ofsentencing. The defendant acknowledges that

 failure to make such full advance payment in a form and manner acceptable to the

  prosecution will allow, though not require, the prosecution to withdraw from this

  Agreement at its option.

               e.    Restitution, The Court may also award restitution, pursuant

 to Title 18, United States Code, Section 3663A and/or Section 3663,to any

  persons or entities victimized by the offenses charged in Counts 1 and 2 ofthe

 Information. In addition, the defendant agrees to pay restitution for the full value

 of any property he stole from the United States arising out ofthe same course of

 conduct described in paragraphs S.g through S.i of this Agreement, which the

  defendant agrees amounts to a value of at least $60,874. The defendant reserves

 the right to dispute the exact amount of restitution owed. The defendant

 understands that the Court will determine the amounts of restitution to be ordered,

 as well as the persons and entities entitled to such restitution, with the assistance of

 the United States Probation Office.
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 6 of 19               PageID #: 156




               f.     Loss of Federal Benefits. At the discretion ofthe Court, the

  defendant may also be denied any or all federal benefits, as that term is defined in

  Title 21, United States Code, Section 862,(a)for up to five years ifthis is the

  defendant's first conviction of a federal or state offense amounting to the

  distribution of controlled substances, or(b)for up to ten years ifthis is the

  defendant's second conviction of a federal or state offense consisting ofthe

  distribution of controlled substances. If this is the defendant's third or more

  conviction of a federal or state offense amounting to the distribution of controlled

  substances, the defendant is permanently ineligible for all federal benefits, as that

 term is defined in Title 21, United States Code, Section 862(d).

                             FACTUAL STIPULATIONS


        8.     The defendant admits the following facts and agrees that they are not

  a detailed recitation, but merely an outline of what happened in relation to the

  charges to which the defendant is pleading guilty:

  Counts 1 and 2:


               a.     Between November 10, 2019, and November 11, 2019, within

 the District of Hawaii, the defendant did knowingly possess a stolen firearm, in

  violation of Title 18, United States Code, Section 922Q).
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 7 of 19           PageID #: 157




               b.    On November 10,2019,the defendant committed a burglary of

  a residence in Waialua, Hawaii (the "Residence") in which a safe containing

  approximately 30 separate firearms was stolen. The Residence has a surveillance

  system that captured the events ofthe burglary, including both audio and video.

  The owner ofthe Residence reviewed the surveillance footage and identified the

  masked male committing the burglary as the defendant, whom the owner has

  known since December 2018. After providing the surveillance footage to the

  Honolulu Police Department("HPD"),two HPD officers familiar with the

  defendant concluded that the masked individual in the footage resembled the

  defendant.


               c.   The following day, the defendant was arrested for two

  outstanding state Probation Revocation bench warrants. The defendant's personal

  property included a camouflage backpack and a black and green colored mask that

  matched the items worn by the defendant in the surveillance footage ofthe

  burglary.

               d.   A federal search warrant was executed on the defendant's


  backpack. The contents, as relevant, included the following:(a)two firearms(one

  Glock 42 semi-automatic handgun, bearing serial number ABDD809; and one

  Smith and Wesson six-shot revolver handgun, bearing serial number 11809);(b)
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 8 of 19            PageID #: 158




  seven .380 caliber rounds of ammunition; and (c)approximately 10 gross grams of

  methamphetamine.

               e.    The Glock 42 semi-automatic handgun was registered to the

  owner ofthe gun safe and reported stolen in the HPD report relating to the

  November 10, 2019 burglary, and it was manufactured outside the State of Hawaii.

               f.    A check by HPD determined that the defendant is not the

  registered owner of either firearm seized pursuant to the federal search warrant.

               g.    The methamphetamine described above is a Schedule II

  controlled substance. By at least November 11,2019, within the District of

  Hawaii, the defendant did knowingly and intentionally possess the

  methamphetamine with the intent to distribute, in violation of Title 21, United

  States Code, Section 84(a)(1) and 841(b)(1)(C).

  Count 3:


               h.    In May 2018, within the District of Hawaii, the defendant,

  willfully and knowingly did steal and purloin goods and property ofthe United

  States of a value exceeding $1,000.

              i.     During that time period, the defendant stole a Wells Cargo

  covered utility trailer and two John Deere Gator A3-T utility vehicles, which had a
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 9 of 19              PageID #: 159




  total value of approximately $33,895,from the Logistical Readiness Center near

  Schofield Barracks in Hawaii.


               j.    The DNA profile developed from evidence processed at the

  crime scene demonstrated a profile that was consistent with the DNA profile ofthe

  defendant.


        9.     Pursuant to CrimLR 32.1(a)ofthe Local Rules ofthe United States

  District Court for the District of Hawaii, the parties agree that the charges to which

  the defendant is pleading guilty adequately reflect the seriousness ofthe actual

  offense behavior and that accepting this Agreement will not undermine the

  statutory purposes of sentencing.

                          SENTENCING STIPULATIONS


        10.    Pursuant to CrimLR 32.1(b)ofthe Local Rules ofthe United States

  District Court for the District ofHawaii and Section 6B1.4 ofthe Sentencing

  Guidelines, the parties stipulate to the following for the purpose ofthe sentencing

  ofthe defendant in connection with this matter:


               a.    As ofthe date ofthis agreement, it is expected that the

  defendant will enter a plea of guilty prior to the commencement oftrial, will

  truthfully admit his involvement in the offense and related conduct, and will not

  engage in conduct that is inconsistent with such acceptance of responsibility. If
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 10 of 19              PageID #: 160




  all ofthese events occur, and the defendant's acceptance of responsibility

  continues through the date of sentencing, a downward adjustment of2 levels for

  acceptance of responsibility will be appropriate. See U.S.S.G. § 3E1.1(a) and

  Application Note 3.

               b.     The United States Attorney agrees that the defendant's

  agreement herein to enter into a guilty plea constitutes notice of intent to plead

  guilty in a timely manner, so as to permit the government to avoid preparing for

  trial as to the defendant. Accordingly, the United States Attorney anticipates

  moving in the Government's Sentencing Statement for a one-level reduction in

  sentencing offense level pursuant to Guideline § 3E1.1(b)(2), if the defendant is

  otherwise eligible. The defendant understands that notwithstanding its present

  intentions, and still within the Agreement,the prosecution reserves the rights(1)to

  argue to the contrary in the event of receipt of new information relating to those

  issues, and(2)to call and examine witnesses on those issues in the event that either

  the United States Probation Office finds to the contrary ofthe prosecution's

  intentions or the Court requests that evidence be presented on those issues.

        11.    The parties agree that notwithstanding the parties' Agreement herein,

  the Court is not bound by any stipulation entered into by the parties but may, with

  the aid ofthe presentence report, determine the facts relevant to sentencing. The

                                            10
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 11 of 19             PageID #: 161




  parties understand that the Court's rejection of any stipulation between the parties

  does not constitute a refusal to accept this Agreement since the Court is expressly

  not bound by stipulations between the parties.

                                 DISPUTED FACTS


        12.    Pursuant to Section 6B1.4 ofthe Sentencing Guidelines, the parties

  identify the following facts that are in dispute for the purpose ofsentencing ofthe

  defendant in connection with this matter:


               a.    The facts regarding the applicable offense level and

                     characteristics;

               b.    The facts regarding applicable adjustments; and

               c.    The defendant's applicable guideline range.

                        APPEAL/COLLATERAL REVIEW


        13.   The defendant is aware that he has the right to appeal his conviction

  and the sentence imposed. The defendant knowingly and voluntarily waives the

  right to appeal, except as indicated in subparagraph "b" below, his conviction and

  any sentence within the Guidelines range as determined by the Court at the time of

  sentencing, and any lawful restitution order imposed, or the manner in which the

  sentence or restitution order was determined, on any ground whatsoever, in

  exchange for the concessions made by the prosecution in this Agreement. The

                                           11
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 12 of 19              PageID #: 162




  defendant understands that this waiver includes the right to assert any and all

  legally waivable claims.

               a.     The defendant also waives the right to challenge his conviction

  or sentence or the manner in which it was determined in any collateral attack,

  including, but not limited to, a motion brought under Title 28, United States Code,

  Section 2255, except that the defendant may make such a challenge(1) as

  indicated in subparagraph "b" below, or(2) based on a claim ofineffective

  assistance of counsel.


               b.    Ifthe Court imposes a sentence greater than specified in the

  guideline range determined by the Court to be applicable to the defendant, the

  defendant retains the right to appeal the portion of his sentence greater than

  specified in that guideline range and the manner in which that portion was

  determined and to challenge that portion of his sentence in a collateral attack.

               c.    The prosecution retains its right to appeal the sentence and the

  manner in which it was determined on any ofthe grounds stated in Title 18, United

  States Code, Section 3742(b).




                                           12
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 13 of 19              PageID #: 163




                             FINANCIAL DISCLOSURE


        14.    In connection with the collection of restitution or other financial


  obligations, including forfeiture as set forth below, that may be imposed upon him,

  the defendant agrees as follows:

               a.    The defendant agrees to fully disclose all assets in which he has

  any interest or over which he exercises control, directly or indirectly, including any

  assets held by a spouse, nominee, or third party. The defendant understands that

  the United States Probation Office(USPO)will conduct a presentence

  investigation that will require the defendant to complete a comprehensive financial

  statement. To avoid the requirement ofthe defendant completing financial

  statements for both the USPO and the government, the defendant agrees to

  truthfully complete a financial statement provided to the defendant by the United

  States Attorney's Office. The defendant agrees to complete the disclosure

  statement and provide it to the USPO within the time frame required by the United

  States Probation officer assigned to the defendant's case. The defendant

  understands that the USPO will in turn provide a copy ofthe completed financial

  statement to the United States Attorney's Office. The defendant agrees to provide

  written updates to both the USPO and the United States Attomey's Office

  regarding any material changes in circumstances, which occur prior to sentencing,

                                           13
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 14 of 19              PageID #: 164




  within seven days ofthe event giving rise to the changed circumstances. The

  defendant's failure to timely and accurately complete and sign the financial

  statement, and any written update thereto, may,in addition to any other penalty or

  remedy, constitute the defendant's failure to accept responsibility under U.S.S.G §

  3E1.1.


               b.     The defendant expressly authorizes the United States

  Attorney's Office to obtain his credit report. The defendant agrees to provide

  waivers, consents, or releases requested by the United States Attorney's Office to

  access records to verify the financial information, such releases to be valid for a

  period extending 90 days after the date ofsentencing. The defendant also

  authorizes the United States Attorney's Office to inspect and copy all financial

  documents and information held by the USPO.

               c.    Prior to sentencing, the defendant agrees to notify the Financial

  Litigation Unit ofthe U.S. Attorney's Office before making any transfer of an

  interest in property with a value exceeding $1,000 owned directly or indirectly,

  individually or jointly, by the defendant, including any interest held or owned

  under any name,including trusts, partnerships, and corporations.




                                           14
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 15 of 19               PageID #: 165




                            IMPOSITION OF SENTENCE


         15.   The defendant understands that the District Court in imposing

  sentence will consider the provisions ofthe Sentencing Guidelines. The defendant

  agrees that there is no promise or guarantee ofthe applicability or non-applicability

  of any Guideline or any portion thereof, notwithstanding any representations or

  predictions from any source.

         16.   The defendant understands that this Agreement will not be accepted or

  rejected by the Court until there has been an opportunity by the Court to consider a

  presentence report, unless the Court decides that a presentence report is

  unnecessary. The defendant understands that the Court will not accept an

  agreement unless the Court determines that the remaining charges adequately

  reflect the seriousness ofthe actual offense behavior and accepting the Agreement

  will not undermine the statutory purposes ofsentencing.

                            WAIVER OF TRIAL RIGHTS


        17.    The defendant understands that by pleading guilty he surrenders

  certain rights, including the following:

               a.    If the defendant persisted in a plea of not guilty to the charges

  against him,then he would have the right to a public and speedy trial. The trial

  could be either a jury trial or a trial by ajudge sitting without a jury. The

                                             15
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 16 of 19             PageID #: 166




  defendant has a right to a jury trial. However, in order that the trial be conducted

  by the judge sitting without ajury, the defendant, the prosecution, and the judge all

  must agree that the trial be conducted by the judge without a jury.

               b.    If the trial is a jury trial, the jury would be composed oftwelve

  laypersons selected at random. The defendant and his attorney would have a say

  in who the jurors would be by removing prospective jurors for cause where actual

  bias or other disqualification is shown, or without cause by exercising peremptory

  challenges. The jury would have to agree unanimously before it could return a

  verdict of either guilty or not guilty. The jury would be instructed that the

  defendant is presumed innocent, and that it could not convict him unless, after

  hearing all the evidence, it was persuaded of his guilt beyond a reasonable doubt.

               c.    If the trial is held by ajudge without ajury, the judge would

  find the facts and determine, after hearing all the evidence, whether or not he or

  she was persuaded ofthe defendant's guilt beyond a reasonable doubt.

               d.    At a trial, whether by a jury or a judge,the prosecution would

  be required to present its witnesses and other evidence against the defendant. The

  defendant would be able to confront those prosecution witnesses and his attorney

  would be able to cross-examine them. In turn, the defendant could present

  witnesses and other evidence on his own behalf. Ifthe witnesses for the defendant


                                           16
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 17 of 19                PageID #: 167




  would not appear voluntarily, the defendant could require their attendance through

  the subpoena power ofthe Court.

               e.     At a trial, the defendant would have a privilege against

  self-incrimination so that he could decline to testify, and no inference of guilt

  could be drawn from his refusal to testify.

               f.     At a trial, the defendant would have a right to have the jury

  determine beyond a reasonable doubt the quantity and weight ofthe controlled

  substance charged in the Information necessary to establish the statutory

  mandatory minimum penalty or an increased statutory maximum penalty.

        18.    The defendant understands that by pleading guilty, he is waiving all of

  the rights set forth in the preceding paragraph. The defendant's attomey has

  explained those rights to him, and the consequences ofthe waiver ofthose rights.

                           USE OF PLEA STATEMENTS


        19.    If, after signing this Agreement,the defendant decides not to plead

  guilty as provided herein, or ifthe defendant pleads guilty but subsequently makes

  a motion before the Court to withdraw his guilty plea and the Court grants that

  motion,the defendant agrees that any admission of guilt that he makes by signing

  this Agreement or that he makes while pleading guilty as set forth in this

  Agreement may be used against him in a subsequent trial ifthe defendant later

                                            17
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 18 of 19              PageID #: 168




  proceeds to trial. The defendant voluntarily, knowingly, and intelligently waives

  any protection afforded by Rule 11(f) ofthe Federal Rules of Criminal Procedure

  and Rule 410 ofthe Federal Rules of Evidence regarding the use of statements

  made in this Agreement or during the course of pleading guilty when the guilty

  plea is later withdrawn. The only exception to this paragraph is where the

  defendant fully complies with this Agreement but the Court nonetheless rejects it.

  Under those circumstances, the United States may not use those statements ofthe

  defendant for any purpose.

        20.    The defendant understands that the prosecution will apprise the Court

  and the United States Probation Office ofthe nature, scope and extent ofthe

  defendant's conduct regarding the charges against him, related matters, and any

  matters in aggravation or mitigation relevant to the issues involved in sentencing.

        21.    The defendant and his attorney acknowledge that, apart from any

  written proffer agreements, if applicable, no threats, promises, agreements or

  conditions have been entered into by the parties other than those set forth in this

  Agreement,to induce the defendant to plead guilty. Apart from any written

  proffer agreements, if applicable, this Agreement supersedes all prior promises,

  agreements or conditions between the parties.




                                            18
Case 1:20-cr-00031-DKW Document 43 Filed 08/28/20 Page 19 of 19             PageID #: 169




        22.    To become effective, this Agreement must be signed by all signatories

  listed below.

        23.    Should the Court refuse to accept this Agreement, it is null and void

  and neither party shall be bound thereto.

              DATED: Honolulu, Hawaii,               AUG 13 2020

  AGREED:


  KENJIM.PRICE
  United States Attorney
  District of Hawaii




                                                    lAii
  JUDY PHILIPS                                     MELINDA YAMFAGA
  First Assistant U.S. Attorney                    Attorney for Defendant


       /j^/—
 /SARAD. AYABI                                     GLENN MUTH
  MICHAEL D. NAMMAR                                Defendant
  MICAH SMITH
  Assistant U.S. Attorneys




                                              19
